ELLIS, Judge.
This is a suit by Raymond Woolie and his wife, Karen B. Woolie, for damages arising out of an automobile accident in which Mrs. Woolie was injured. Defendant is the City of Baton Rouge, Maryland Casualty Company, plaintiffs' collision insurer, intervened for the amount paid plaintiffs for the loss of their automobile. After trial on the merits, judgment was rendered in favor of plaintiffs and intervenor, and the City has appealed.
Mrs, Woolie was driving home on Florida Street in Baton Rouge, following another motor vehicle. The lead car suddenly pulled from the inside or left lane of traffic into the right hand lane, and Mrs. Woolie found herself confronted by a large hole, guarded by a barricade, completely blocking the lane. She applied her brakes, but was unable to stop before driving through the barricade and into the hole. Her testimony as to the absence of other warning devices or barricades was confirmed by the only eyewitness.
Witnesses for the City testified that the , hole had been dug about two hours before the accident, and that five barricades, three smudge pots and a sign warning that the lane was closed 500 feet ahead and been put out.
The trial judge made the following findings, after reviewing the facts:
“The testimony given by the witnesses Robinson and Wilkinson clearly demonstrate that this construction area was inadequately posted. The warning sign alleged to have been 500 feet back from the site was obviously much closer to the site but just how close remains in doubt. Neither Robinson nor Wilkinson saw smudge pots on the scene. The only barricades seen by Robinson and Wilkinson prior to the hole itself was the one located approximately 75 to 100 feet away from the hole. Considering that Florida Boulevard is a heavily traveled, multi-lane road with a speed limit of 50 miles per hour at this site, defendant breached its duty to adequately warn oncoming traffic of the construction site ahead and the breach of this duty has caused damage to plaintiff and her husband."
The only issues presented by the City of Baton Rouge are factual in nature, involving credibility of the witnesses, These questions were resolved adversely to defendant by the trial judge, and there is ample evidence to support his conclusions, We find no manifest error therein.
The judgment appealed from is affirmed, with defendant to pay all costs for which it may be legally liable.
AFFIRMED.